                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   WILD FISH CONSERVANCY,                                   CASE NO. C17-1708-JCC
10                              Plaintiff,                    ORDER
11          v.

12   COOKE AQUACULTURE PACIFIC LLC,

13                              Defendant.
14

15          This matter comes before the Court on Plaintiff’s unopposed motion to seal (Dkt. No.80)
16   an exhibit filed in support of Plaintiff’s second motion for partial summary judgment (Dkt. No.
17   81). Having thoroughly considered the filings and the relevant record, the Court finds oral
18   argument unnecessary and hereby GRANTS the motion for the reasons explained herein.
19          “[T]here is a strong presumption of public access to [the Court’s] files.” W.D. Wash.
20   Local Civ. R. 5(g)(3). The presumption of public access may be overcome if the Court finds a
21   compelling reason to seal and articulates a factual basis for its decision. Kamakana v. City & Cty.
22   of Honolulu, 447 F.3d 1172, 1178–79 (9th Cir. 2006).
23          The Court previously entered the parties’ stipulated protective order, which limits the
24   disclosure of the parties’ confidential information. (See Dkt. No. 22.) Defendant designated the
25   exhibit at issue as “confidential” pursuant to the protective order, as it contains Defendant’s
26   sensitive business information. (See Dkt. No. 80.) Having reviewed the exhibit, the Court agrees


     ORDER
     C17-1708-JCC
     PAGE - 1
 1   that it contains confidential information that falls within the scope of the protective order. (See

 2   Dkt. No. 22.) Thus, a compelling reason to seal exists that overcomes the presumption of public

 3   access to the exhibit. See Kamakana, 447 F.3d at 1178–79.

 4          For the foregoing reasons, Plaintiff’s motion to seal (Dkt. No. 80) is GRANTED. The

 5   Clerk is DIRECTED to maintain Docket Number 81 under seal until further order of the Court.

 6          DATED this 1st day of October 2019.




                                                            A
 7

 8
 9
                                                            John C. Coughenour
10                                                          UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1708-JCC
     PAGE - 2
